OFFICE OF THE ATTORNEY06NERAL OF TEXAS
               AUSTIN
Eworablo   Charles A. Toeoh, pa&e P


    in aoeordwos with II. 8. 80. 958, Aote of the
    46th Legislature, Regular Seeelon, pcrge 144
    (Arti      1666 or Vernon’e knotstad St8tUtW3,
    Vol. 3, 1940 Aooumulatire Pocket Rixt), the
    County Auditor, ae Budget Witoer, prepared,
    and the ComWeeIonere’ Court after publio hear-
    ing, duly adopted a budget of e.ll revenues and
    expfmdlturea r0r the oalwidar ~sap 1941. In
    this odoptad b. et, the eaount budgeted for
    salaries in theq ax Aeeeeeor a Colle~tor’e           or-
    ii06 VM baned 0~ the number 0r 66puti68 it
    vae eetlmated would be required to admlnleter
    thotu     laws as the7 exletod in3 yuarY# 1941,
    snd the ohang68 in thb above lave Aebendm6nt
    0r  Certirioat6 0r Title h8t and oeudbue Tar;
    Bnl) lmre not axltlolpated, oithelr in reepeot
    to the rdditlonel dutiee the Aeeeeeor now eon-
    tends are requfxwd or him by ewh laws nor was
    the additional booma to the County alioved w
    euoh 8emndewnt and nev lax antlolpated and
    bud@ed.       Itallae Oounty, at this tleie, does
    not have eurrloieAt balance 0r unapproprlrtsd
    ruude whfoh me availabPs r0r allooation           to
    the 8alary Aooount or the Tu Aeeeeeor a Col-
    leotor~e omoe.         It till,    thererore, be4 neo-
    ‘8eeary is 0rd.r to oompl7 *ith the NQueet or
    the Aeeeeeor Ib QollQotor $0~ Mdltional          &ppro-
    priatione to hLe 8aly           Aeoount to enable h&a
    to propor       a4eanbtor the80 lexe, for th6 1941
    ~&udgetor X&Dar County to be amended to ti-
    oreaw the budget at least #3500.00.            It 18
    rewonable to aeeume that the @hangor In tbs
    Gertlfioat6     or Title Lsv and the Autolwm.ls
    Sales Tar Lsw till furnish to the County at
    least $3500.00 0r unantioiprted end unappro-
    printed rtwenw.
            “The Comu&eelonsre* Court hae l.nd%oated
     its egrecnaent with the TAX Aeeeeeor IL Collrotor
     in his oontentlon that this reoeatlg enatsted leg-
     islation by the 47th Lqjielatwe,    plaeee addi-
     tional admlnletrative burdens upon Me Depert-
     ment, whioh would PrsLbit neoeee       ror h&mto
     have additional deputies to ruffle-I ently adminis-
     ter these two new laws and the Cowt is vtiling
lbmorable Charles A. Toeoh, pnge 3


     to grrnt his reque8t fop the addItiona    appro-
     prIatIon 0r $3500.00, inaeuuoh 88 it appbare
     thrt tha County vIU. obtain at last   this muoh
     addItIonal and unapproprleted revenue provided
     the 3941 au&et urn be legally amended to in-
     orbaee the 8-e by the requested and required
     auounti.
           *ft vould appear Srom the prorIeIcme or
     those  two new emetod laws that It ve8 the in-
     tontion or the L8gIalatura to allov the ooun-
     ti48 adminietoaiag tha lwe, a portion 0r the
     tame aeeereed, tbvitt    254 r o r lrah oortiri-
     oate of title Issued and 2$ of the 1s l8.lee tax
     aeeaeeed, for admInIstrative, Audinot pennor,
     j-vo~~~,~~,:=--~~~     the -gmwnt of the Tax

             “T shall s~eelate       yoour opInion on the
     r0iiowing   I
          ‘%an the 1941 Dallas County Budget be
     amended for the prwpo8ee urd tu%lePthe air-
     arnetamee abovo outlined?"
             8inoo   rerelring   JOPC reqwet   md the oourse
                                                    during
of ow dellber8tlon   On the pFOpO8%t%On8therein bxpreeead, Vo
have waeived a related mqueet from Hopar8ble H. Pat Mwarde,
OlvIl Dirt~lot Attorney, oi Dallas Qounty, asking fop our opln-
ion on 60~ related questIon aonoernlng the uwmdmmt or the
Sbllaa County Budget. We hare taken the Ubart~, 8t his muggee-
tfon, to auevtw the questions propound+   in both requests, in
this opinion.
             we quote rrou Mr. BUwwde~ raqueett
           "(1)  CM the Oamuiealonerel Gourt 0r
     Dallas County aabnd the 1941 budgSst duly &opt-
     ed in Sa~uary, 1941, in oomplianoe vlth lots
     or the 46th L8gIrlcture   Regular 8eeeI(Ip, House
     Bill No. 958, ohapter 144, by pamsIng an order
     at thIe tiste redualng the ampat fi;Ied by said
Iionorable   Charles A. Torah, page 4


      budget r0r poynreat 0r ealerIee to 8eeIet8nte
      In the Tax Colleetorlr  0rriO0, the n8eoa ror
      euuh reduotloa beiag the elIminatlon or the
      Boat to the County or the 8dainIetr8tioa   or the
      Certirioate or Title Law as aWaded by House
      Bill lo, 205, Aat of the 47th Legielaturo, Reg-
      ulu fbeeIoa?
            “(2)   HotvIthetaa~    the r-t thab there
      Is no epraee    provision la the Uopeeaid bud-
      get 1aW 8UthorISing emb~goao     OxpoadItume
      eueh ae is round in Artiale   ii890 0r Vernon~e
      Sales Rbvlesd fJt&tutee (Aate of 1931, 42ad lag-
      Ielature, page 339, eh8pter 206, par. l2), does
      the Uoem18eloabret Court 0r D&lam County have
      suthorlt7 to 6teend Its adopted budget b7 ia-
      o r ea eia thb
                   $ lpbndltune   of the oouaty In 8u
      8mouat not ezoeeding the 8atIalpated avenue,
      ‘in oaee 0r gr8vO publio a*oeeeIt7 to m6et un-
      wual and uafore8oea oontlltlone whI8h aould
      not, b7 reaeoa8bl7 diligent thought 8nd atten-
      tion, have been Iaoluded in the wi@.aal bud-
      ge”)
             ‘(3)   Xnammh   as   it   appOe8   frae the 3930


      LqIelature,    then   v8e oaly one eountg
      State, to-vit,   38rrie Qouaty, uhlah had a gu-
      latloa or 350,000 or more, 8nd In8gnuoh a8 It
      appoare fiwm the 1940 Fedoral ooaeue that there
      8re ~01 oalg tvo sounties In the State, to-wit,
      Hard8 aud Dallas County, uhIcvh have a popula-
      tion Ia exo@ee or 350,000 and lseawoh u another
      Federal  oeaew will not be taken until 1950, 18
      said Act unwaetItutional       boauee  It applies 8
      olaeeIfIaatloa    far legIelatIve   purposes baaed
      entirely on the populetioa of the oouatIee?"
          Awording to the lastFederal hneue, Dauae county
has 8 population 0r 398,049 Iahabitante.   From ur requests
It Is apparent that Dsllae County A.8 operating r te budgeting
or oounty rInanoee under 11. B. 958, Ache 46th LqsIeloture,  Reg-
ular Seeeioa.   It Is oleer that the A&t mcmtioaed w8e dbelgaed
Hoaorsble Oharlee A. Toeoh, p8@ 5


aad inteaded to regulste the budgetlag of oouaty fIn8nees In
all couatIee having 8 populetion in exoeee 0r 350,000 iah8bl-
tads aooordlng to the last preoeding Federal Coaeue. The
budget l&v, reterred to, makes the County Auditor the budget
otricer, vhIle under the %nIform Budget L~v," the County Judge
is budget ofrioer ror the aounty. The portiaeat provieloae
or Howe Bill 958, bm&ng upon the ammdmeat or ohaaga in
the budget, after It hem been fnally  8pproved 8ad adopted
by the Gomieeioaere~ Court, 8m 88 ioU.ovet
          "Upon fIa81 approv8l or the budget by the
    CoueAeeIoaere~ Court a oopy of such budget as
    approved eh8l.l be flied vIth the County Auditor,
    the Clerk ot the Court and the St&to Auditor.
    end no uwwllture       of the funds or the oountg
    sheAl be thoreefter mede erosxst Ia strict oom-
    plisncs with said budnet. Said oourt may upon
    propea applioatioa trmehr        an exietisn budget
    eumlue during the yo8r to a b-et          of UJce l&ad
    and mad but ao euoh tr8aerer ehall in WF8UO
    thetotllloith*budsot..          . .
           *Upoa the adoption of 8ny saneral or epe-
    oial budgot ae homiabeioro provided 8ad its
    oertifioatloa,   the Oouaty AudItox ot e8oh Oouaty
    thereupon eheL1 open ea 4pproppIatlon aoaount
    ror 08ch nrln bwotod     or epeolal budgeted item
    therein aad it shall be his duty to ohaqo all
    purohaea orders OP requieition6,    watrwte,    end
    8818x-y and labor bllovaaoee to add appopria-
    tioae.  l   .   The amount set pride Ia 8ny bud-
                    .

    get for 8ay purohree order or reQuIeition,    eoa-
    trbot, apeoial ptwpoee OF SelaPy and 18bor 8o-
    count eh8ll not be 8~8118b30 r0r 8llooatIoa ror
    8ny other purpose un.leee an unexpeadetl b8leaoe
    remaine in the looouat ai‘tsr fUll dIecharge of
    the obligation or ualeee the requieitlon,    oon-
    trent, or alloo8tioa has been oeuoelled Ia
    writing by the CoemIeeIoaoret Court or County
    or?Iiosr for a valid rb8ecm."
          “The County Auditor   shall   meke to the Corn-
    mieeionePe~ Court not lees than monthly 8 oamflete
     report ehorIag the fIaan~Ibl oonditioa of the
     oouaty. . . . The PepOPt &lb= tWtlt8iA 8 Omlete
Honorable Char188 A. Toeoh, page 6


      statement or the balanoee on h8nd at the be-
      glauIng and aloes of’ the math 8ad the 8ggre-
      gate FeCeipte to &ad ~egsrte   dieburesmeate
      fmm e&ah fua$ the traaeiere to end from each
      rti,   . . . .
          Se&ion 2 of the Aat repeals                a31 laws or parts OS
laws Ia coafliat vlth the Aot.
             Ia 80aelder~g~hf   ~~eetioae submitted b7 you parts
of the “Uaifcm B                being II. B. lo. 768 &te had
Legislature,    1931,3 0&hr’808810n,    we   339, aa& oamied 86
Artlule   869-a ol Vernon@8 Civil St&tutor,    should be ooaeider-
ed. The “Uaiform Budget law* is a general budget l8v a lI-
@able to 8ll publlo funds, with oae sxoeptloa.       Seation 92 0r
the A& reads In part as followsr
             “Frovldsd, homvor,             ihat la all 6ouatIee
      0r   this state ooataining            a population In ox-
      0088   0r   three   hundred   flitg      thousand   (350,000),
      88oording to th8 l8et p*ewdIng United Btatee
      Census, the provieione heroor eh8ll aot apply
      to the mlcing or such oouuty budgets, 8ad In
      euah oouutIe8 8ll Iksttere pert8Iaing to the
      gtcr;y budget 8h8ll be go~eraed by OsIeting
          .
The “erietiug      lav” referred to above 18 Artl6ls 1666, Rev&awl
;;z;rSt8tute8,       1925, vhioh v8e ea88ted In 1905 8ad vhioh pro-

            *lieb a llp r ep a am nletinrte of 8ll the
      revbawe and expenses au6 annually submit it
      to the Coeenieeloaere~Court, vhI& Court eheU
      omdully    a&e a budget of 8ll approprIatIoae
      to be set aside ior the YaFioue exp4neee Or
      the county govemmeat Ia each branch and de-
      partnieat. Ii41ahtall open an aeoouat with eaah
      appropriation in said budget, end all wamxmte
      dmvn   against same eh811 be entered to 88Id
      aooouat . Be shall oarsfully keep 8u oveFeight
      or same to moo that the expenses of any dep8rt-
      meat do not exoeed said budpt 8ppropri8tIone,
Honorable Charlee A. Toroh, pas. 7


      and keep laald Court advlred of the oondltlona
      of raid 8ppl-Opl'i8tiOlU aOOOUnt.8 fFOlU time to
      time."

The officer referred to in raid Art1019 1666, aupra, la tJs
County Auditor of the County.
           The “uniform Budget Xav’ further provider     in kotlon
12 thereof, an follow I
            “When the budget har been finally rp-
      proved by the Cdsrionerr'      Court, the bud-
      get, aa approved, by the Court, 8hal.l be flled
      tith the olerk of the oouaty oourt, aud taxer
      levied only in aooordanoe therevlth, and no
      expenditure of the fuuda of the Oouuty rhall
      thereafter be made exospt in rtrlot oompl2ianae
      rith the budget 81 adopted by the Court. Ikoept
      that emergenoy expendlturer, in 0880 of pave
      pub110 neoerritj,   to meet unurual and unforu-
      seen condition8 vhibh oould not, by res#c&ably
      diligent thought aud attention, have been in-
      eluded in the original budget may froa time
      to time be authorlsed by the 6aurt 68 amend-
      ments to the orlgln8l budget. Ih rll ouem
      vhsre mash awndmentr to the original    budget
      18 tie,    a oopy of the order of the Court
      amnding the budget &all bo tile13 with the
      Clark of the Court emi ottaahed to tha budget
      orlglnally   adoptedr”
            Beotion 00-e of the ‘coniform Budget Lsr” providm
in part   aa follovrr
            *Hothlq oantalned in thlr Aot ahall be
      conetrued 88 preoluding the Leglalature frcm
      maklng eha,~$os ln the budgot for atate pur-
      poaea or prevent the County Cfmmifmionerr*
      Court from &u&lug ohazqea ln the budget for
      oounty purpooer. . . .
          It oan be men from a study of Xiouae Bill 958, 8aprs,
hereiaaiter referred tb &II the “8pe0lal Budget Ilv,’ that it
doea not cont8l.n the *emer&?noy” featurer of the “Unifomu m-
get tav” providing apeoifloally::Jor  the aanmdmentof the bud-
get under certain oiroum8trrtoeo.
                                                                     783


    Honorable Charler A. Tosoh, page 8


              The “Speolal Budget I&v” obviously prwldee for the
    creation and eetabliehment of a “balanoe rheet” of e&.ielpated
    revenue and probable expenaee of the oounty. Thl.0 duty hae
    been lmpoeed by this Act upon the County Auditor ae dietin-
    gulshed from the “Uniform Budget Lav” which impoese the eeme
.   duty upon the County Judge.
              The Mlmouri Supreme Court in Waver v. Puroell,
    85 8. W. (2d) 543, in disourrlng the nature of a budget #rid:
               "We mwt take judlolel kuovledge of the
         faot that th6 vord budget’ ha8 a veil-reoog-
         nlaed goner81 mesalng. At applied to overn-
         memte or governnental untts, a @budget8 18 a
         plan or method by means of vhloh the expendi-
         turer and wvanuee  are 80 ooiktrolled for a
         definite period, by some budget-     authority,
         a8 to effeot a bahnoe brtveea l.neome and sx-
         penditurer . Of ooureq budget lax8 may differ
         matorlally in their detalle, but the eeeentldl
         and oharaeterletla   feature8 of a budget lw
         are an etated,”
              The Supreme Court of Appeals of Wsrit Vi~gfnia in
    the aaee of Appalaehin Eleotria Powr Co. vI City of Eunting-
    ton, 177 8. E. 431, maid:
               “A budget ir wually nothing more than a
         balanoe sheet of ertlmated rwelptr fmd ef-
         pesldlturee,. l . We thtnk the dlffersnoe be-
         tvwn a budget aud funda legally at the 61~
         poenl of a fleoal body 18 too apparent to re-
         tu¶-g :xtended dieoussloa or oltation of author-
               .
              Ao oaeee have been found eonatrulng the apeoial bud-
    get Iav. There are a few Texae oaeee conetruing the “Unlfomn
    Budget Lad vhleh ve deelre to 4leouee.
               The Clrouit Court of Appeele, Fifth Clrouit, iu the
    oaee of Southland Toe Co. v. City of Temple, 100 Fed. (Qd) &5,
    +o paering on portlone of the vniform B-et      Zpv applioable to
    oittee and in holding that au attampted payment for the we of
    a storeroom for the protection of kuventorler used In oonneo-
    tion vith the operation of the bity vater and severage depart-
    ment by the oitg, crould not be lovfully  paid, in tha,abrenoe of
    such an item being set qp in thri budget,ekidr
Honorable Charlae A, Toeoh, page 9


          “The olty had a bud@.     It did not in-
    olude the purohaee of thle property or any
    etorehouee.    It took up all current revenwe
    beoauee no taxes Gould be levied exoept S.n aa-
    oordanw vlth the budget. The olty oould not
    tranefer funde and apply them to a nev objeot
    not mentioned in the budget, there being no
     muergeru3y.
           %lkerlee subdlvlelon 20 of the Budget
     LBv, authoriring changes in the budget, muet
     refer to ohan@e vlth3.n the objeote oovered
     by the budget, baoawe if nev matter8 oould
     ba added to the budget, then the amarfrenq
     provielon vould eorve no purpoe4.c
           Our Commieelon of Apperle in the oaee of Baxar County,
4t al v. Xatley, et al, 150 S. W. (2d) 980, had oooaelon to vrlte
011the Tour Wiform Budget Lav involving the aotlon of the Com-
mlerlonere~ Court of Baxar CountiT amending it8 budget, under
the omrgenoy feature, to tranefer a budgeted item for oleotlon
oxpawee to the rantal of voting mea.          Pertlnant exoarpte
from the oourt’e oplnlon are;
           “It la apparent from the Aat requlrisg the
     Court to adopt an annual budgot for darrylng
     on the oounty*e bwlwea that the Laglelatura
     reoognleod  aemo latitude must be. allouod, mlth-
     in the reetrletlonelmpoeed with reepeot to
     th4 mode of oparatlon, to make the bud@ plan
     vorkable: and that a budget ae OrlglnallP eMa
     vu adopted3 baeaueo of elpendlturee neoeeel-
     tatod br *unueu&l and unforoee4n oonditlone
     whloh oouZd not by roaeonably &&lQent thought
     and attention hwr4 bean inoluded ln the orig-
     inal budget,’ ti&bt *from M.ma to tlma,’ ba
     amended to meat ewb morgonoy axpenditurae
     in aaoo OS Qravo publie neooeeity.w      Art. 689-g,
     thou. 11 and 20, eqra.      ‘The Coxmlee¶.bneref
     Court, having authority to adopt voting maehinee
     and having done eo, had $8 broad disoretion to
     aooomplleh the pwpoee intended,’ so long ae it
     observed the oonatltutlonal     and etatutor   llmita-
                    upon It.   Dodeon v, Harehat 1, 118
limorable       Ohmlee A. Toeoh, pwe 10


           'If no itom had been met up o~l&nallg
     to meet the exp4nee of eleatlone and the slaend-
     emnt had #ought to met up and provide for a nev
     budget objeat, another question vould b4 pro-
     rented, Southern I04 Co. v. Oity of Temple, 100
     led. (26) 825. Inthatoaee       it18 h4ld thatun-
     der the budgst lav 'the oSty oould not trsrufer
     fund8 and apply them to a MV objoet not mm-
     tlon4d ln the budget.~ . . . Whether thle hold-
     ing 18 oorrmt 18 not neooeeary to be dot4r-
     e&nod in the present oue, elnoe It appoare
     from th4 r46ltale of th4 ordoce 4nd crautraot
     ret out abm4 that eufflol4nt iunde v4ro Wall-
     able under the tax 14vy mad4 on the basic of
     t&o orlglnal  bud@, to pay the m&al 44m44
     of voting euohln48.
           (I      While the t8rmo of the budget lar
     ~4 ta'bi kpU4d       vlth etrlotly,  eu4h OODI-
     pll.an44 i8 rubJ6ot by 4p44lflo pmmkeion to the
     lx44ptlondthr4ep4otto       th4 om4rg4na~4xp4n-
     dltur48, ewh u dlealoeed abwa.m
          Th4 goneral povere of the Comle*lon4re~ OorPt are
  ven in Bodeon t. Narehall (Cl+.    AS*;*     g-Jy&
rvrit of error tUemlee4d), by JuQe%          I
quoter
                "Th4 Qomiieelon4re~ Court 18 th4 cctlvo




     to that 4p46lfloally  omf4rrod by the ccmetitu-
     tion and et(Ltut48, Xl118 Count v. Lempateae
     county, 90 T4x. 603, 4Q 8. W, J:03, vhore a rl@t
     la thus ocmforred or obligation la 2qpoe4dd, etid
     court ham &plied authority to emrolae 8 broad
     dleoxWA,on to aam@.leh    the pu.vpa848 lutozkdod.
     11 'Pox. 3ur. 565~ Olty Aatlonal Bat& v. BvelQlo
     County, (Tar. WV. App,) 26 PI. W. 7751 Pweett
     v,7B~ooe Oounty, (Tex, .W. App.) 835 dl. W.
            .
Honorable Gharlw   A. Toe&,   we   11


            With thee4 p4rtinent gencrrsl provisions OS ths lav
with nferonco    to th4 budget eyetene in M     v4 pr4444d to
lxtual,no the partlouler qneetlone eubmLtt4d by 4eah of you
aonooming the budget of Dells8 (lounty.
            We balleve the authoritiae   have olearly letablleh4d
the proposition that a nev budget ltun m4y not b4 set up in
th4 budgot, vhero the operetlon 18 under th4 *Unlfonn Budget
Law," by amondmontthonto,       4xaept In oaee of an wrg4noy
es th4reln provldod.     W4 b4lleve th4 mom4rule of lev 18 ep-
pllaable to the epeolel budget lmr, Ii. B. 958, eupra, under
vhlch Dellae County op6tee.        It doer not prwldo for eny
amendmentof the budget for auy purjsoee after It hex b44n fla-
elly adopted by the Comeleelonorst Court, It does provide ioF
thetrenefer    of fUnde tithinthl,   budgstuud4r oorteln oaabi-
tlone.    alnoe the Legleletur4 is pr4eumd to kmw t&a exlet-
lng lave ad the effe;otof their op4matlon, euoh em th4 "I&&
ions Bu ot I,& vhlah we in fame and offoot at tbs tlmo
H. B. 95 % vae 4naot4d, r, believe by ~1104tton,      in th4 ab-
#once of any provision providln$ for en aem&mt to th4 bud-
g4tev4nuud4r      uemenay aondltlone, ltemethave      b44n th4
l*glelatlv4   lut4ntlon thet the budget ln oouuti48 hnv*      350,900
Snhabltante ornor      ehouldnot b4 wwnded.
          We do not bollev4,  elnuo th4 Uniform Bu@et Lav ox-
pr4eely ex4mpte frae its tome ootmtlee h4vlng a populetlon
la oxooee of 350,000 lnbabltente,   thet it 0~1 be looked to for
luthorlty to authorlee th4 eemndmnt of .th4 bwQet in 44untiee
having eser4 thau 350,000 inhabiter&e.
          We rsallee th4 effeot of our oopQluelan on this emt-
ter, howvor, thle lx a emttor to bo dlled to i2m 4tt4ntlan
of the L4glelatur4 if amy hardehlp la plao4d upon the edmlnle-
tretlon of oounty lffelre.
          You are, th4nfon,     advleod thet th4 qu4etids N-
eonted by you shotid b4 am&red in the neWAtiV+ bnd thb e the
Dallas CountyBat       for th4 y44r 1941 aemot b4 emxkd4d for
the purpoeee a     ttsd by you.
           We believe under the "epealal bud& 14~” if the
~~saionore~     Court finds a *valid r4aeo.n" oxlete to tmrml-
nate oerteln ealarloe, th4n under euoh budget l&v e mellear-
tlon oan bs made OS euah funds, within the budget, to of&or
    Hwrable     Oharlee A, %oeoh, pa$e 12
I

    budget4dlt4me ofllk4klndurd      fundthrnlnooutaln4d.      Uhat
    conetltutee a "wild roamon” vow d4p4nd yoan the faote in
    eaah oaeo.   plu Conmieelonore~Court lx obviously slvw: G-
    tlon to determlno vhat aonetltutoe a%alld reamon.
    it vould not be unwaronable to say that a Commleeloneret Court
    in a proper 48x4 oould make a bon4 fide flndlng of faot that
    by th4 operation and effeot of lav oertain plu-4.utlolpat4d ox-
    p4n.see in the budget ar4 not loqrer n404eey    to admlnleter
    th4 duties of 4n offloor,  and thnxwby t4Wto      th4 lw. ltr .
    Bdvarde' flret qubetlon la anev4r4d aaoordLngly.
              The eeoond q uestio lnub mltto by
                                              d Hr. Bdwardu ehould
    bo ansvorod in the xwgatlvo for the r o a e6ne
                                                 l2ruady dleoueeed.

                Wenovproo44dtoanev4rth4           thArdqwetloa pr484nt-
    od by Hr.   lklvarde oanoeming   the   wnstltutlonallty  of H. B.
    958, hots   46th Lsglelaturo.

                !fh4 oaptlon of the Aot nadet
               "& Aot provldlng   for a     et eymta in
         ooumtlee of thr44 hnndred udl Yft
                                         f   y tihms8W
         (350r000)lnhabltante   oc mor4 ae lhovm by the
         laetpngediag     orany~tureF4dw8lO4nwe,
         . . . .
                T%Owrgonoy     pzwv%eion of WA H. E. 958, zwde:
               "The faot that pweent lrve vith mep44t to
         large 04uatl48 ar4 lnad4pwbt4, andan Zmm&la
         noooeelty exlete for the oornotl7    of this 8%
         nation oroat on 4morg4noy . . .
              In the %8&oof Charles Y. Andwren County Jtadge, Qt
    al v. Woods, shsrlff, by th4 Buprau, Court 0) F4sae, not yet
    zqwrtod, Zudge AlLlex4nd4rsold in 44netruing a llmilu Aott
               *It vlll be notlood that tbr SW&t 84ntenoo
         of otlon 4 of the ALotunder oaneidsratl4n pro-
         vldoer
               **The provlelone of this Act #hall apply
         to all 4opnt148 fn Ws State having a popula-
Honorable Charlee A. Tomah, page 13


     tlon of more than oiw hundred and tventy-five
     thourand (125,000) aooordlng to the paoedIng
     Federal Ceruua.”
           “If thIa vere the only 1lmItation on the
     applloatlon of the AQt, Ita vaUdIty oauld be
     awiW.ned as a general lav on the ground that
     the olaarIflo&tIon   la broad eno*   to Inelude
     a lubatanticrl aleaa and the aeaaarftp tar a
     olaaaIfIoatIon   on the baa18 aaplo d rema to
     bear some real and iaIr relatIoa Fo the aub-
     j6ot of the 1egInlatIon.    Clark f. FMey,
     OomptwXi.er, 93 Tex. 178."
          h  the 0880  0f m.xm!, 0t ~rl V. c0my  0r Al     -0,
et al, by the Bupreme Court of Toma, not yet reported,      Judga
Aleder    had another bra&et lav under oonaIderatIaa.       In
diaouaaing the oonatItutIonalItp ai the Aot he aaId
          “In other worda, there muat bo a aubatau-
     t&al muon    far the olaaaitiacrtian.   It murt
     not be a mere #bItmr~     dovIa@ resorted to for
     the purpose OS giving what la, in fad,     a local
     lav the apprranoe 0r a general law.” (crltlng
     lever a oaa*a),
              l

           *A#raid   InLeo na rV*
                                d Ro a d
                                       a ndlulntananoe
     Blatriot   Ho. 1, 187 Ark. 599, 61 8.U. (ftd) 708
           “Vhe rule la that a alaaaIftoatlon     oan-
     not be adapted arbftrsrily    upon a ground uhIah
     haa no r0undstiOn  in differeme    0r altuatien
     or airaumetanaer of the muulalpal.ltlea plaaed
     in the different olaaaea.     Tham munt be aoam
     reasonable relation betveen the llturrtlnn 0r
     muntoipalItie8 alaaalrfed sad the purporerr snd
     objeot to be attained.     There muat be aasrsthing
     * l uhIoh In some roaaonable degree moounta
     r0r  the dIvIaIen Into alaarrea.’
          We zkre therefore confronted with the preptmItion
of vhethem or not the olaaaIfIoatlern In Ii, B. 958, mpra, la
baaed upon some real and felx rolatlen to the wbjeat of the
Honorable Uharles A. Tosoh, page 18


1egIalatIon and whether or not the claaalfIoatIon          Is broad
enough to Inoluda a aubatantlal claaa.        !the moat atrlking dir-
Perence between the "Uniform Budget Lau' and tha budget law
applloable to countlea having a population of 350,000 Inhabl-
tanta or man la the fsot th& tha Count,~ AutStor,           an oifker
appointed by the Diatrlot Judgea, and themfora a non-el6ative
ofricer,    la made the budget offloer to work tap tha budgota for
such oountIea.      Suahaprogrtun~ould     lwelybe     aaldtobo
vholeaapae.Ordinarily      L man qualiiied   under the lev to be a
Gounty Auditor la a MIA vith ooaa%derable wpml#nae and brain-
Ing inthe adminIrtratI~onof SInanoial affaIra.           us twnkthat
thIamie;atbe      aaldto constitute a auffloIeatraaaoawhythe
Legialattwa    ‘aav fit to give this offloer    addItiona     duties to
perform aa the budgetary officer       of the oountlea affeoted aboo
the large oountlea have a much laqfer amount or budneaa to
perfona and poaalbly harder flnanoIal oondltlona to aol.ve. Xt
vI,Jl be notlcred also that the Loglalatnx-0   found that the oxiat-
zmz;      governing budgeting ven net adequate      ror the larga
         . Although then    18 scam diifhWltyind&ormialag         the
real baa18 for auoh a olaaaifloation  out of and from tlm Vnlfora!
wet      La and the nooeaaity for auoh a kind or olaaalf'ioaticm
ve think the rule imnounoed in the aam of Wood v. Harra &de-
pendent School DIatrIot (Clv. App.) X.23 8). W. (Zd) 429, IB lp -
pliaable   Fran whIoh r, @u&e:
          We noognim the prlwipl*       that ii the ques-
     tion of the naaenablen*aa of the olamWb3atian
     VOM debatable, the $ldgamnt 0r th* j;sgialatun
     veuld be f'iarl, but rr ?aq mot elaae cur ma to
     what is olear to all -2:
       ~'-?m the reaaona dlaouaaed, va ace of the.opiaion          that
     House Bill 958, aupra, ia oonatitutienal,
         we trust that in thin mamae% vo have hlly anavered
     Inqulrlea.
                                            Youra veqtruly